                                                                  EXHIBIT B TO COMPLAINT




From: Steve Brooks <stevebrooks17@gmail.com>
Date: Sun, Dec 15, 2019 at 9:08 PM
Subject: Memo
To: Fidel Andueza <fidel.andueza@hotmail.com>


I put together the attached. We can discuss tomorrow.

Best Regards,

Steve


--
Steve J. Brooks
stevebrooks17@gmail.com



--
Steve J. Brooks
stevebrooks17@gmail.com




                                                        1
                Case 1:20-cv-00823-WCG Filed 06/23/20 PageEXHIBIT
                                                           1 of 4 BDocument
                                                                   TO AMENDED9-2
                                                                              COMPLAINT
Investment Memo: Convergen Energy Wisconsin, LLC

                                                                                    December 15, 2019

Purchase Price: ........................................... $5,800,000

Purchase price corresponds to Total Assets of $5,770,828 on the August 31, 2019 CEWI Balance Sheet.
Further, the purchase price represents a 6.5x multiple to the CEWI FY 2018 EBITDA of $886,773 inclusive
of the CE LLC Administrative Expenses.

Total Cash Consideration:............................ $2,026,018

$
Total Consideration                                     (5,800,000)
Hard Deposit Discount                                       50,000
Due Diligence Reimbursement                                 50,000
Bank Debt                                                2,592,167
Equipment Financing                                        211,498
Capital Expenditure                                        377,850
Inter-Company Receivable                                   357,621
Working Capital Adjustment                                 284,880
Cash                                                      (150,034)
Net Consideration - NianticVista                        (2,026,018)

        The Purchase Price was made on a Debt-Free basis, consequently CEWI’s Bank Debt and
         Equipment Financing facilities are subtracted from the Purchase Price.
        The Capital Expenditure line refers to deferred maintenance capital items needed at CEWI and
         are based on quotes received from local service providers for each item.
        The Inter-Company Receivable refers to an intercompany loan with sister Convergen Energy
         company which will be transferred from the CEWI Balance Sheet.
        The Working Capital Adjustment represents the change in working capital from the August 31,
         2019 Balance Sheet to the closing December 31, 2019 Balance Sheet. This will be determined
         with a final adjustment 30-days after Closing.
        The Cash item is the cash that will be on the December 31, 2019 Balance Sheet, which will be
         removed and transferred to CELLC.
        The $2,026,018 Net Consideration refers to the cash component NianticVista is committed to
         pay.

Sources & Uses:




           Case 1:20-cv-00823-WCG Filed 06/23/20 PageEXHIBIT
                                                      2 of 4 BDocument
                                                              TO AMENDED9-2
                                                                         COMPLAINT
$
Sources
RU + DG                                           500,000
SB + FA                                           500,000
TH                                                100,000
Mezzanine Facility - CK                           700,000
Mezzanine Facility - JB                           300,000
Total Sources                                   2,100,000

Uses
Purchase Hard Deposit                         (1,500,000)
Purchase Final Payment                          (526,018)
Arrangement Fee - GM                             (50,000)
Working Capital                                  (23,982)
Total Uses                                    (2,100,000)

       The Mezzanine facilities refer to two separate lenders. Both Mezzanine facilities will have a term
        of 1-year and carry an annual interest rate of 10.0%.

Closing Calendar:

$                                   Total            31-Dec-19        31-Jan-20        1-Feb-20

Purchase Hard Deposit              (1,500,000)      (1,500,000)
Purchase Final Payment               (526,018)                        (526,018)
Arrangement Fee - GM                  (50,000)                         (50,000)
Working Capital                       (23,982)                                          (23,982)
Total Uses                         (2,100,000)      (1,500,000)       (576,018)         (23,982)

RU + DG                               500,000          500,000
SB + FA                               500,000          500,000
TH                                    100,000                           76,018          23,982
Mezzanine Facility - CK               700,000          500,000         200,000
Mezzanine Facility - JB               300,000                          300,000
Total Sources                       2,100,000        1,500,000         576,018          23,982

       The initial $1,500,000 portion of the Purchase Price made on December 31, 2019 is in the form
        of a hard deposit which secures the transaction.
       The final closing on January 31, 2019 assumes the rollover of the CEWI Bank Debt. The final
        working capital adjustment will be made based on the December 31, 2019 Balance Sheet.
       The Working Capital Use refers to an injection of $23,982 by NianticVista into CEWI for working
        capital purposes as the cash in the CEWI accounts will be transferred out of the Company at
        Closing.




         Case 1:20-cv-00823-WCG Filed 06/23/20 PageEXHIBIT
                                                    3 of 4 BDocument
                                                            TO AMENDED9-2
                                                                       COMPLAINT
Management:

Prior to closing the CELLC employees, listed below will be transferred to CEWI:
    - Ted Hansen, CEO
    - Dennis Conn, SVP – Business Development and Technical Services
    - Brian Mikkelson, Controller
    - Randy Parmentier, Accounting Assistant




         Case 1:20-cv-00823-WCG Filed 06/23/20 PageEXHIBIT
                                                    4 of 4 BDocument
                                                            TO AMENDED9-2
                                                                       COMPLAINT
